Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment (see below), as well as a majority of the previous examiner’s amendment dated 10/5/2021, were given in a telephone interview conducted on 10/6/2021 with applicant’s agent, Svetlana Jermilova.  
The previously indicated interview dated 9/24/2021 did not occur with Examiner Throop.  The SPE (Pete Cuomo) was under the impression that the interview did occur and hence, the mailing of the interview summary dated 9/24/2021.
Claim 12, lines 4 & 5, “split” was deleted.
Claim 28 (new) was added as follows:
--28. (new) The inflatable cushioning device of claim 17, wherein the number of inflatable split cells and their arrangement is determined based on a user’s hip size.--
Claim 27, line 4, delete “into” and insert -- of a user -- after “position”.

/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673